*198Defendant’s motion to withdraw his plea was properly denied without a hearing upon this record showing that a favorable plea was entered after a thorough allocution, belying defendant’s unsupported claims that his plea was induced by his attorney’s coercion and ineffectiveness (see, People v Fiumefreddo, 82 NY2d 536; People v Galarza, 219 AD2d 514). Defendant was given an adequate opportunity to present these claims in written submissions to the court, including that of his new attorney appointed to represent him on the motion, and no further inquiry was necessary (see, People v Galarza, supra). Concur— Milonas, J. P., Rosenberger, Ross and Tom, JJ.